Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 8 are pending in this application. Claims 1 and 8 are independent.

Specification
The title of the invention – "IMAGE PROCESSING DEVICE AND IMAGE PROCESSING METHOD", is not descriptive. A new title that is clearly indicative of the invention to which the claims are directed is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Said placeholder(s) is/are: "…module…" in at least claims 1 – 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

Placeholder
Corresponding Structure
Functional Language
unit
control unit
(FIG. 2, #2 and ¶ [0041])
As recited in the claims



If Inventor(s) (or (pre-AlA) Applicant(s)) does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Inventor(s) (or (pre-AlA) Applicant(s)) may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Yasuhiro (US-20200369262-A1, hereinafter simply referred to as Suzuki).

Regarding independent claims 1 and 8, Suzuki teaches:
An image processing method (See at least Suzuki, ¶ [0011, 0072], FIGS. 3, 5) comprising: generating first target parking frame information based on an image taken by a first shooting unit (e.g., A camera 10c is mounted at a left side of the vehicle in Suzuki) that is provided at a side position of a vehicle (See at least Suzuki, ¶ [0037], FIGS. 1, 3, 5, "…The target parking frame detection sensor 10 is configured of a plurality of cameras which captures a periphery of a vehicle, for example. A camera 10a is mounted in front of the vehicle and captures the front of the vehicle. A camera 10b is mounted in rear of the vehicle and captures the rear of the vehicle. A camera 10c is mounted at a left side of the vehicle and captures the left side of the vehicle. A camera 10d is mounted at a right side of the vehicle and captures the right side of the vehicle…"); generating second target parking frame information (e.g., via target parking frame detection sensor 10 of Suzuki) based on an image taken by a second shooting unit (e.g., A camera 10a is mounted in front of the vehicle in Suzuki) that is provided at a front or rear position of the vehicle (See at least Suzuki, ¶ [0037], FIGS. 1, 3, 5, "…The target parking frame detection sensor 10 is configured of a plurality of cameras which captures a periphery of a vehicle, for example. A camera 10a is mounted in front of the vehicle and captures the front of the vehicle. A camera 10b is mounted in rear of the vehicle and captures the rear of the vehicle. A camera 10c is mounted at a left side of the vehicle and captures the left side of the vehicle. A camera 10d is mounted at a right side of the vehicle and captures the right side of the vehicle…"); and determining a stop position (e.g., the vehicle control circuit 30 executes stop control in Suzuki) in a parking frame by generating third target parking frame information (e.g., FIGS. 3/7, #L of Suzuki) to serve as a stop target based on the generated first target parking frame information (e.g., FIGS. 3/7, #W1 of Suzuki) and the generated second target parking frame information (e.g., FIGS. 3/7, #W2 of Suzuki) (See at least Suzuki, ¶ [0037, 0052, 0053, 0089], FIGS. 1, 3, 5, 7; "…The target parking frame detection sensor 10 is configured of a plurality of cameras which captures a periphery of a vehicle, for example. A camera 10a is mounted in front of the vehicle and captures the front of the vehicle. A camera 10b is mounted in rear of the vehicle and captures the rear of the vehicle. A camera 10c is mounted at a left side of the vehicle and captures the left side of the vehicle. A camera 10d is mounted at a right side of the vehicle and captures the right side of the vehicle…", "…target parking frame detection unit 21 includes each coordinate and length of each of the first frame line W1 and the second frame line W2…", "…The target parking position setting unit 22 sets a parking target on the straight line L connecting between a point on the first frame line W1 and a point on the second frame line W2…, "…Even if the free running distance L1 is generated when the vehicle V1 stops, since the moving backward of the vehicle V1 is controlled by the fundamental control signal after the vehicle V1 is moved backward by the same distance as the free running distance L1 (i.e., after returning from the position p21 to the turnabout position p2), the vehicle V1 can be parked at the position of the parking target p3…").
Suzuki teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki taught in separate embodiments for the desirable and advantageous purpose of providing a parking assistance method and a parking control device for enabling a vehicle to be parked at an appropriate position, as discussed in Suzuki (See ¶ [0004]); thereby, helping to improve the overall system robustness by providing a parking assistance method and a parking control device for enabling a vehicle to be parked at an appropriate position.


Allowable Subject Matter
Dependent claim 2 is objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 3 – 7 are also objected to as being allowable because of their dependencies to claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666